     Case 1:18-cv-00644-DAD-SKO Document 165 Filed 08/19/21 Page 1 of 7


1    EARLY SULLIVAN WRIGHT                         CLARKSON LAW FIRM, PC
     GIZER & McRAE LLP                             Ryan J. Clarkson (SBN 257074)
2    Stephen Y. Ma, State Bar Number 214998        rclarkson@clarksonlawfirm.com
     sma@earlysullivan.com                         Shireen M. Clarkson (SBN 237882)
3    Lisa L. Boswell, State Bar Number 190304      sclarkson@sclarksonlawfirm.com
      lboswell@earlysullivan.com                   Katherine A. Bruce (SBN 288694)
4    6420 Wilshire Boulevard, 17th Floor           kbruce@clarksonlawfirm.com
     Los Angeles, California 90048                 9255 Sunset Blvd., Suite 804
5
     Telephone: (323) 301-4660                     Los Angeles, California 90069
6
     Facsimile: (323) 301-4676                     Phone: (213) 788-4050
                                                   Fax: (213) 788-4070
7
     PRICE PARKINSON & KERR, PLLC                  TYCKO & ZAVAREEL, LLO
8    STEVEN GARFF (SBN 268074)                     Annick M. Persinger (SBN 272996)
     steven.garff@ppktrial.com                     apersinger@tzlegal.com
9    JASON M. KERR (pro hav vice)                  Mallory Morales (SBN 257074)
     jasonkerr@ppktrial.com                        mmorales@tzlegal.com
10   RONALD F. PRICE (pro hav vice)                1970 Broadway, Suite 1070
     ronprice@ppktrial.com                         Oakland, California 94612
11   DAVID R. PARKINSON (pro hav vice)             Phone: (510) 254-6808
     davidparkinson@ppktrial.com                   Fax: (202) 973-0900
12   5742 West Harold Gatty Drive Suite 101
     Salt Lake City, Utah 84116                    Counsel for Plaintiff Paul Pizana and
13   Phone: (801) 530-2900                         Putative Class Members
     Fax: 801-530-2957
14
     Counsel for Defendant SanMedica
15   International, LLC
16                        IN THE UNITED STATES DISTRICT COURT
17                          EASTERN DISTRICT OF CALIFORNIA
18    RAUL PIZANA, an individually and on        Case No.: 18-CV-00644-DAD-SKO
      behalf of all others similarly situated,    Case Filed: 5/9/2018
19                                                FAC Filed: 6/30/2018
                           Plaintiff,             SAC Filed: 11/13/2019
20
                    vs.
21                                                Hon. Judge Dale A. Drozd, USDJ
      SANMEDICA INTERNATIONAL, LLC, a             Hon. Sheila K. Oberto, USMJ
22    Utah Limited Liability Company, and
      DOES, 1-10, inclusive,                      STIPULATION AND ORDER RE:
23
                                                  AMENDMENT TO PROTECTIVE
                           Defendants.            ORDER RE: CONFIDENTIAL
24
                                                  MATERIALS
25
                                                  (Doc. 164)
26

27

28


                                      -1-
          STIPULATED ORDER TO AMEND PROTECTIVE ORDER RE: CONFIDENTIAL
                                 MATERIALS
     Case 1:18-cv-00644-DAD-SKO Document 165 Filed 08/19/21 Page 2 of 7


1           Plaintiff Raul Pizana (“Plaintiff”) and Defendant Sanmedica International, LLC
2    (“Defendant”) (collectively, the “Parties”) by and through their respective counsel of record, enter
3    into the following stipulation to amend the Protective Order filed on April 10, 2020 (Pizana Action,
4    ECF 76):
5                                               RECITALS
6           1.      WHEREAS, on May 9, 2018, Raul Pizana, by and through Plaintiff’s counsel of
7    record at Clarkson Law Firm, P.C. and Tycko & Zavareei, LLP, filed a putative class action against
8    Defendant, represented by Defendant’s counsel of record at Price, Parkinson & Kerr, PLLC, as
9    well as local counsel at Early Sullivan Wright Gizer & McRae LLP, pending in the United States
10   District Court for the Eastern District of California, entitled Pizana v. SanMedica International,
11   LLC, Case No. 18-CV-00644, to assert claims on behalf of Plaintiff and California consumers,
12   regarding Defendant’s alleged false advertising of an oral amino acid dietary supplement called
13   SeroVital that increases growth hormone, which in turn provides related anti-aging benefits (the
14   “Pizana Action”);
15          2.      WHEREAS, on November 13, 2019, Holly Deibler, by and through Plaintiff’s
16   counsel of record at Clarkson Law Firm, P.C. and Tycko & Zavareei, LLP, as well as local counsel
17   at Miller Shah LLP, filed a putative class action against Defendant, represented by Defendant’s
18   counsel of record at Price, Parkinson & Kerr, PLLC, as well as local counsel at Newman, Simpson
19   & Cohen, LLP, pending in the United States District Court for the District of New Jersey, entitled
20   Deibler v. SanMedica International, LLC, Case No. 1:19-CV-20155, to assert claims on behalf of
21   Ms. Deibler and New Jersey consumers, regarding Defendant’s alleged false advertising of an oral
22   amino acid dietary supplement called SeroVital that increases growth hormone, which in turn
23   provides related anti-aging benefits (the “Deibler Action”);
24          3.      WHEREAS, the Protective Order entered in the Pizana Action on April 10, 2020
25   (Pizana Action, ECF 76) governs the permissible use and disclosure of materials designated as
26   confidential and, among other things, prohibits its use for any purpose other than the prosecution,
27   defense, appeal or settlement of the Pizana Action (id. at ¶ 3) (hereinafter the “Pizana Protective
28   Order”);

                                        -2-
            STIPULATED ORDER TO AMEND PROTECTIVE ORDER RE: CONFIDENTIAL
                                   MATERIALS
     Case 1:18-cv-00644-DAD-SKO Document 165 Filed 08/19/21 Page 3 of 7


1           4.      WHEREAS, the Discovery Confidentiality Order entered in the Deibler Action on
2    November 4, 2020 (Deibler Action, ECF 47) governs the permissible use and disclosure of
3    materials designated as confidential and, among other things, prohibits its use for any purpose other
4    than the prosecution or defense of the Deibler Action (id. at ¶ 3) (hereinafter the “Deibler
5    Discovery Confidentiality Order”);
6           5.      WHEREAS, the parties in the Pizana Action and the Deibler Action have met and
7    conferred through counsel of record at Clarkson Law Firm, P.C. and Tycko & Zavareei, LLP for
8    the plaintiffs, and Price Parkinson & Kerr, PLLC for Defendant, on March 31, 2021, April 9, 2021,
9    April 14, 2021, and April 16, 2021, among other dates, regarding reducing litigation costs and
10   attorney-hours through the avoidance of unnecessary duplication of discovery by using discovery
11   taken in the Pizana Action as though it were taken in the Deibler Action, and vice versa, to the
12   same extent as it would be so usable had it been taken in the either of the actions, including the use
13   of materials marked confidential under the terms of the Pizana Protective Order or the Deibler
14   Discovery Confidentiality Order;
15          6.      WHEREAS, the parties in the Pizana Action and the Deibler Action, by and through
16   their respective counsel, have agreed to use in the Deibler Action Defendant’s Rule 30(b)(6)
17   depositions1 taken in the Pizana Action, which may have been marked as “confidential” or
18   “attorneys eyes only” (see Deibler Action, Order 4/19/2021, ECF 81, at ¶ 4 (“The parties have
19   represented that the deposition testimony of the Fed. R. Civ. P. 30(b)(6) witnesses in the Pizana
20   matter shall be used in this case by consent.”)); and
21          7.      WHEREAS, amendments to the Pizana Protective Order are necessary to permit
22   the use of Defendant’s Rule 30(b)(6) depositions designated as “confidential” and/or “attorneys’
23   eyes only” in the Deibler Action, and the potential unsealing of those documents by the court
24   therein, without potentially violating the terms of the Pizana Protective Order (see Deibler Action,
25   Order 8/6/2021, ECF 120, at ¶ 1);
26

27   1
       To date, said depositions include Alexis Timpson (9/8/2020), Matthew Draper (9/9/2020), Brad
     Skinner (9/10/2020), James Kreeck, Vol. 1 (9/14/2020), Evan Strassberg (9/25/2020), Amy Heaton
28   (11/17/2020), Brokk Mowrey (11/18/2020), Gina Daines, Vol. 1 (11/19/2020), Gina Daines, Vol.
     2 (11/30/2020), James Kreeck, Vol. 2 (12/8/2020), and Gina Daines, Vol. 3 (2/11/2020).
                                                    -3-
            STIPULATED ORDER TO AMEND PROTECTIVE ORDER RE: CONFIDENTIAL
                                                MATERIALS
     Case 1:18-cv-00644-DAD-SKO Document 165 Filed 08/19/21 Page 4 of 7


1                                          STIPULATION
2         8.     THEREFORE, the parties hereby further stipulate and agree:
3                i.      Paragraph three (3) in the Pizana Protective Order shall be amended to read:
4         Confidential Information shall not be used or disclosed for any purpose other than
          the prosecution, defense, appeal or settlement of this action and the related action
5         entitled Deibler v. SanMedica International, LLC, Case No. 1:19-CV-20155,
          presently pending before the United States District Court for the District of New
6         Jersey. Any use of such information for any other purpose, or any disclosure of
          such information to anyone not authorized under this Protective Order, is expressly
7         prohibited and would constitute a material breach of this Order.
8                ii.     Explicit references to the Pizana Action, judge, and/or court in the Pizana
9                        Protective Order, including the use of pronouns such as “this action,” “this
10                       litigation”, “the Court,” the “Eastern District of California,” and similar
11                       terms intended to refer to the matter and the presiding judge or court, shall
12                       be amended and read to include both the Pizana Action and the Deibler
13                       Action, and their respective judges, courts, and the jurisdictions of the
14                       Eastern District of California and District of New Jersey for the United
15                       States District Court;
16               iii.    The Pizana Protective Order shall be amended and read to permit the use of
17                       materials marked as “confidential” or “attorneys’ eyes only” for the purpose
18                       of prosecuting or defending the Pizana Action and/or Deibler Action, in
19                       their entirety, including any settlement or appeals, without violating the
20                       Pizana Protective Order;
21               iv.     The Pizana Protective Order shall be amended and read to permit the courts
22                       in the Pizana Action and Deibler Action to issue rulings regarding the
23                       confidentiality and sealing of materials marked as “confidential” or
24                       “attorneys’ eyes only” under the terms of the Pizana Protective Order,
25                       pursuant to the procedural rules governing the respective actions, including
26                       L.R. 141 and 14.1 of the United States District Court for the Eastern District
27                       of California and L. Civ. R. 5-3 of the United States District Court for the
28


                                      -4-
          STIPULATED ORDER TO AMEND PROTECTIVE ORDER RE: CONFIDENTIAL
                                 MATERIALS
     Case 1:18-cv-00644-DAD-SKO Document 165 Filed 08/19/21 Page 5 of 7


1                        District of New Jersey governing motions to seal and confidentiality, if said
2                        issues are brought before the court in either action for adjudication; and
3                 v.     Any court rulings rendered with respect to the confidentiality and/or sealing
4                        of materials marked as “confidential” or “attorneys’ eyes only” shall be
5                        binding only in the action in which the ruling was rendered.
6    IT IS SO STIPULATED.
7                                       Respectfully submitted,
8    Dated: August 16, 2021             /s/ Katherine A. Bruce
                                        CLARKSON LAW FIRM, PC
9                                       Ryan J. Clarkson (SBN 257074)
                                        rclarkson@clarksonlawfirm.com
10                                      Shireen M. Clarkson (SBN 237882)
                                        sclarkson@sclarksonlawfirm.com
11                                      Katherine A. Bruce (SBN 288694)
                                        kbruce@clarksonlawfirm.com
12                                      9255 Sunset Blvd., Suite 804
                                        Los Angeles, California 90069
13                                      Phone: (213) 788-4050
                                        Fax: (213) 788-4070
14
                                        TYCKO & ZAVAREEL, LLO
15                                      Annick M. Persinger (SBN 272996)
                                        apersinger@tzlegal.com
16                                      Mallory Morales (SBN 257074)
                                        mmorales@tzlegal.com
17                                      1970 Broadway, Suite 1070
                                        Oakland, California 94612
18                                      Phone: (510) 254-6808
                                        Fax: (202) 973-0900
19
                                        Attorneys for Plaintiff Paul Pizana and Putative Class
20                                      Members
21

22   Dated: August 16, 2021     /s/ Jason M. Kerr
                                PRICE PARKINSON & KERR, PLLC
23                              Steven Garf (SBN 268074)
                                steven.garff@ppktrial.com
24                              Jason M. Kerr (pro hav vice)
                                jasonkerr@ppktrial.com
25                              Ronald F. Price (pro hav vice)
                                ronprice@ppktrial.com
26                              David R. Parkinson (pro hav vice)
                                davidparkinson@ppktrial.com
27                              5742 West Harold Gatty Drive Suite 101
                                Salt Lake City, Utah 84116
28                              Phone: (801) 530-2900
                                Fax: 801-530-2957
                                           -5-
           STIPULATED ORDER TO AMEND PROTECTIVE ORDER RE: CONFIDENTIAL
                                      MATERIALS
     Case 1:18-cv-00644-DAD-SKO Document 165 Filed 08/19/21 Page 6 of 7


1

2                                EARLY SULLIVAN WRIGHT
                                 GIZER & McRAE LLP
3                                Stephen Y. Ma, State Bar Number 214998
                                 sma@earlysullivan.com
4                                Lisa L. Boswell, State Bar Number 190304
                                  lboswell@earlysullivan.com
5                                6420 Wilshire Boulevard, 17th Floor
                                 Los Angeles, California 90048
6                                Telephone: (323) 301-4660
                                 Facsimile: (323) 301-4676
7
                                 Attorneys for Defendant SanMedica International, LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      -6-
          STIPULATED ORDER TO AMEND PROTECTIVE ORDER RE: CONFIDENTIAL
                                 MATERIALS
     Case 1:18-cv-00644-DAD-SKO Document 165 Filed 08/19/21 Page 7 of 7


1                                                 ORDER
2             Based on the Parties’ above stipulation (Doc. 164), and for good cause shown, IT IS
3    HEREBY ORDERED that the Protective Order in this action (the “Pizana Protective Order”) (Doc.
4    76) is amended consistent with the Parties’ stipulation to permit, without violating the terms of the
5    Pizana Protective Order: (i) the use of materials marked as “confidential” or “attorneys’ eyes only”
6    for the purpose of prosecuting or defending this action and the Deibler Action, entitled Deibler v.
7    SanMedica International, LLC, United States District Court for the District of New Jersey Case No.
8    1:19-CV-20155, in their entirety, including any settlement or appeals; and (ii) the courts presiding
9    over this action and the Deibler Action to rule upon issues brought before them regarding the
10   confidentiality and sealing of said materials pursuant to the procedural rules governing the
11   respective courts, and said rulings shall be binding only in the action in which the ruling was
12   rendered.
13

14   IT IS SO ORDERED.
15
     Dated:      August 18, 2021                                /s/ Sheila K. Oberto                 .
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                          -7-
              STIPULATED ORDER TO AMEND PROTECTIVE ORDER RE: CONFIDENTIAL
                                     MATERIALS
